DETAILED ACTION
Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 

With regard to claim 1, while light-emitting diode (LED) luminaires including: one or more LED arrays; a power supply unit configured to generate a main direct-current (DC) voltage with a first LED driving current to power up the one or more LED arrays at a full power when a line voltage from alternate-current (AC) mains is available; and an emergency-operated portion, comprising: a rechargeable battery with a terminal voltage; at least one full-wave rectifier configured to convert the line voltage from the AC mains into a first DC voltage; a charging circuit comprising a charging control device and a first transformer, the charging circuit coupled to the at least one full-wave rectifier and configured to convert the first DC voltage into a second DC voltage that charges the rechargeable battery to cause the terminal voltage to reach a nominal third DC voltage; an LED driving circuit comprising an input inductor, an electronic switch, at least one diode rectifier, and an output capacitor coupled to the at least one diode rectifier, the LED driving circuit configured to convert the terminal voltage into a fourth DC voltage with a second LED driving current to sustain lighting up the one or more LED arrays at a fraction of the full power when the line voltage from the AC mains is unavailable; a control and test circuit comprising a self-diagnostic circuit and a charging detection and control circuit; a node radio-frequency (RF) transceiver circuit comprising a node 

The light-emitting diode (LED) luminaire, as described in claim 1 above, wherein the control and test circuit configured to enable or disable the LED driving circuit and the power supply unit according to availability of the AC mains and whether a rechargeable battery test is initiated, the self- diagnostic circuit comprising a test and control unit comprising a data memory portion, a test portion, and a control portion; and 
a first digital interface, and a node controller coupled to the node MODEM via the first digital interface with transmitted data and received data both buffered in a first-in and first-out format, wherein the node MODEM comprises a first set of a plurality of mixers, a first low-noise amplifier, and a first power amplifier, wherein the node MODEM is configured to either demodulate received phase-shift keying (PSK) band-pass signals or modulate attribute data into transmitted PSK band-pass signals, and wherein the node controller is configured to serially provide the received data and the transmitted data to and from the self-diagnostic circuit, respectively, wherein: the charging circuit, the LED driving circuit, the power supply unit, and the control and test circuit are configured to auto-select either the main DC voltage or the fourth DC voltage to operate the one or more LED arrays; 
the self-diagnostic circuit further comprises a real-time clock portion in communication with the test and control unit, wherein the self-diagnostic circuit is configured to initiate the rechargeable battery test according to a plurality of predetermined test schedules provided by the real-time clock portion, wherein each of 

Claims 2-21 are allowed for being dependent on the allowed claim 1. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ROJAS CADIMA whose telephone number is (571)272-8007.  The examiner can normally be reached on Monday-Thursday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.